Citation Nr: 1404371	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and mood disorder.

2. Service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1981, and from April 1983 to August 1989, with service in Vietnam from November 1968 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at an August 2013 hearing before an Acting Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.  At the hearing, the Veteran submitted additional evidence in support of his claim.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction; as such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran claimed service connection for PTSD.  Review of the claims folder shows additional Axis I diagnoses, to include depressive disorder and mood disorder.  Accordingly, the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Remand is required for the claim for entitlement to service connection for a psychiatric disorder to include PTSD, depression, and mood disorder, to obtain adequate stressor verification, an adequate examination, and for due process considerations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran contends that he has a psychiatric disorder related to active service.  Specifically, he asserts that he has PTSD related to two personal assaults and his fear of hostile military activity while stationed in Phu Bai, Vietnam.  First, VA must issue a notice letter to the Veteran advising him of the types of potential sources of evidence to support a PTSD claim that is based on in-service personal assault.  See 38 C.F.R. § 3.304(f)(5) (2013).  Second, additional verification of stressors must be attempted.  The Board notes that in September 2008, the RO issued a formal finding on a lack of information required to corroborate stressors.  However, this was made before the Veteran submitted additional information regarding attacks on his location while stationed in Vietnam.  Therefore, the RO must clarify with the Veteran and determine whether verification of the stressors is possible.

In addition, the Veteran underwent a VA PTSD examination in October 2010.  At that time, the examiner diagnosed mood disorder and found that it was unrelated to service.  The examiner also found that although the Veteran exhibits some symptoms of PTSD, that he did not meet the criteria for a PTSD diagnosis.  However, the Board observes that February 2013 VA outpatient records include a diagnosis of PTSD and major depression and under these circumstances, an additional examination is necessary.

Regarding the claim for service connection for bilateral hearing loss, remand is required to obtain an adequate etiological opinion.  See Barr v. Nicholson, 21 Vet. App. Barr, 21 Vet. App. at 311.  Here, the Veteran contends that he has bilateral hearing loss related to in-service noise exposure and a left-side head trauma.  The Veteran underwent a VA examination July 2008.  The examiner provided a negative etiology opinion as to bilateral hearing loss based on a normal audiogram at discharge.  The absence of a hearing loss disability for VA purposes at separation does not necessarily preclude service connection. Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the July 2008 opinion did not include a discussion of the threshold shifts in the left ear, the indications of a perforated ear drum in service, or the impact of the tumor in his right ear. See May 1998 audiogram, January 1980 audiogram, September 1981 service treatment record, July 2010 VA treatment record.  Accordingly, a new examination must be conducted.

Finally, the record reflects that the Veteran's VA treatment records were last obtained in September 2013.  Additional relevant records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for a psychiatric disorder.  The letter should include the criteria necessary to support service connection for PTSD, to include based on in-service personal assault. 38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain the Veteran's VA treatment records from September 2013 to the present.  

3.  Make additional attempts to verify the Veteran's reported stressors, to specifically include the alleged attacks on Phu Bai.  All efforts to document the claimed stressors should be documented in the claims folder. If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of all current psychiatric disorders.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  The claims folder should be made available for review by the examiner.  A complete explanation for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner should be advised as to whether any of the Veteran's reported stressors have been verified.  The examiner is requested to address the following:

(a)	Identify all current psychiatric diagnoses.  If there are no current diagnoses of PTSD, mood disorder, or depressive disorder, address the presence of those diagnoses in the record.

(b)	If the Veteran is diagnosed with PTSD, the examiner is requested to state, for each diagnosis, whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) related his period of active service, to include any verified in-service stressor.  In addition, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assaults, and if so, whether PTSD is related to the alleged incidents.  

Finally, if PTSD is present, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors which the Veteran asserts caused him to fear for his life, including the attacks at Phu Bai.  The examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

(c)	If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner is requested to state, for each diagnosis, whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) related his period of active service, to include any verified in-service stressor.  In addition, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assaults, and if so, whether any of his current psychiatric diagnoses are related to the alleged incidents.  

5.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his current bilateral hearing loss.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The claims folder should be made available for review by the examiner.  A complete explanation for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's relevant lay statements regarding onset of diminished hearing and noise exposure during service.  The examiner must also address the following:  (a) in-service threshold hearing shifts(See January 1979 audiogram and January 1980 audiogram); (b) a provisional diagnosis of perforated ear drum in service (See September 1981 service treatment record); (c) and the impact of the tumor in his right ear (See July 2010 VA treatment record).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


